Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) Each of the undersigned officers of Broadpoint Securities Group, Inc., a New York corporation (the “Company”), does hereby certify to such officer’s knowledge that: The Annual Report on Form 10-K for the year ended December 31, 2007 (the “Form 10-K”) of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 25, 2008 /s/ Lee Fensterstock Lee Fensterstock Chief Executive Officer Date: March 25, 2008 /s/ C. Brian Coad C. Brian Coad Chief Financial Officer
